     Case 2:18-cv-13449-MLCF-MBN Document 149 Filed 12/17/20 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


BALTIC WIND, LTD., ET AL.                                   CIVIL ACTION


v.                                                          NO. 18-13449
                                                            c/w 19-9503


LADY OF PERPETUAL HELP M/V, ET AL.                          SECTION “F”



                             ORDER AND REASONS

      Before   the   Court   are three     motions   for summary   judgment

brought by the plaintiffs, “Baltic Wind”: one against defendant

Marquette Transportation Company on liability, another against

Marquette on damages, and another against consolidated plaintiff

Cooper Consolidated,      LLC. 1     For the reasons that     follow, the

motions are DENIED.

                                   Background

      In April 2018, the bulbous bow of the M/V BALTIC WIND was

damaged.     That much is certain.         Less certain is what external

object(s) caused such damage, and when.         The parties’ disagreement

in this consolidated case is largely reducible to a disagreement

over the uncertain answers to those questions.


1    In case number 19-9503, which has been consolidated with this
case, Cooper sues Baltic Wind for damage the BALTIC WIND vessel
allegedly caused Cooper’s mooring piles on April 21, 2018.
                                       1
   Case 2:18-cv-13449-MLCF-MBN Document 149 Filed 12/17/20 Page 2 of 7



     The parties postulate divergent theories of the case. Because

much of the evidence they cite in doing so is as contradictory as

it is compelling, this is not a case for summary judgment.

                                   I.

     Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate where the record reveals no genuine dispute

as to any material fact such that the moving party is entitled to

judgment as a matter of law.      No genuine dispute of fact exists

where the record taken as a whole could not lead a rational trier

of fact to find for the nonmoving party.          See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).              A

genuine dispute of fact exists only “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The Supreme Court has emphasized that the mere assertion of

a factual dispute does not defeat an otherwise properly supported

motion.   See id.     Therefore, where contradictory “evidence is

merely colorable, or is not significantly probative,” summary

judgment remains appropriate.      Id. at 249–50 (citation omitted).

Likewise, summary judgment is appropriate where the party opposing

the motion fails to establish an essential element of his case.

See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).               In

this regard, the nonmoving party must do more than simply deny the

allegations raised by the moving party.         See Donaghey v. Ocean

                                   2
   Case 2:18-cv-13449-MLCF-MBN Document 149 Filed 12/17/20 Page 3 of 7



Drilling & Expl. Co., 974 F.2d 646, 649 (5th Cir. 1992).         Instead,

it must come forward with competent evidence, such as affidavits

or depositions, to buttress its competing claim.           Id.    Hearsay

evidence and unsworn documents that cannot be presented in a form

that would be admissible at trial do not qualify as competent

opposing evidence.     FED. R. CIV. P. 56(c)(2); Martin v. John W.

Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987) (per

curiam).

     Finally, in evaluating a summary judgment motion, the Court

must read the facts in the light most favorable to the nonmoving

party.    Anderson, 477 U.S. at 255.

                                  II.

                                   A.

     At bottom, this case concerns two incidents that occurred on

the Mississippi River in a span of three days.         In the first, it

is claimed, on April 21, 2018, the BALTIC WIND was tossed about by

natural causes and allegedly struck mooring piles belonging to

Cooper.     If such a collision did in fact occur,          then it is

questionable whether, and to what extent, such collision damaged

the bulbous bow of the BALTIC WIND and/or the Cooper mooring piles.

     Three days later, on April 24, 2018, barges belonging to

Marquette allided with the BALTIC WIND.          In these motions for

summary judgment, Baltic Wind argues that evidence and reason

conclusively establish that that accident alone caused the damage

                                   3
   Case 2:18-cv-13449-MLCF-MBN Document 149 Filed 12/17/20 Page 4 of 7



at issue in its suit; Marquette and Cooper disagree.            In their

view, the BALTIC WIND had already sustained damage to its bulbous

bow from the first accident of three days prior – a fact made all

the more clear by the “emphatic[]” denials of the Marquette crew

that the runaway barges contacted anything more than the BALTIC

WIND’s anchor chain.    See Marquette Opp. on Liability at 4.

     As they have done for two full years now, the parties haggle

inexorably over the facts surrounding both incidents.        At present,

however, the burden of persuasion on the motions for summary

judgment before the Court lies with Baltic Wind.             Indeed, as

previously noted, to prevail on its motions, Baltic Wind must

demonstrate that the record taken as a whole could not lead a

rational trier of fact to factually or legally find for Marquette

and Cooper, even when construing the record in Marquette and

Cooper’s favor.    See Anderson, 477 U.S. at 255; Matsushita, 475

U.S. at 586.

     As explained below, it has failed to do so.

                                   B.

     In the record before the Court, material disputes of fact

abound.   Chief among them, and fatal to the present motions, is a

dispute concerning the events of April 21, 2018.

     For its part, Baltic Wind admits that a “strong 4–5 knot

current caused the [] BALTIC WIND[‘s] . . . bow to yaw” that day,

but rejects its adversaries’ theory that the BALTIC WIND was

                                   4
      Case 2:18-cv-13449-MLCF-MBN Document 149 Filed 12/17/20 Page 5 of 7



damaged when such “yawing in the current” caused “the vessel’s

port quarter [to] allide[] with Cooper’s west bank barge fleet.”

See Mot. Against Marquette on Liability at 2; see also id. at 7

(“On April 21, 2018, Pilot Christian Short moored the [] BALTIC

WIND at the downriver position of the Cooper mid-stream facility,

with two lines to each of the three forward buoys, two lines to

each of the two stern buoys, both forward anchors in the water,

and     its   bow   parallel/abeam    and   approximately    250–300    feet

riverside of the middle of tier 9 of the Cooper fleet.              At 1113

hrs., shortly after the pilot disembarked, with the main engine

already shut down, the strong 4.5 knot current caused the vessel’s

bow to yaw and one of the forward center mooring lines, which was

on a mooring bitt (not a winch and could not ‘pay out’) to part.

The current strength overcame the braking capacity of the port and

starboard lines winch brakes and those lines slacked, but the

centerline remaining on the bitt could not slacken, and held the

vessel’s head.      The chief mate also shortened the starboard anchor

from 7 to 5.5 shackles (about 40 meters), which held the vessel’s

head and starboard side.        The centerline and the starboard anchor

arrested the vessel’s yawing and prevented any rapid or violent

movement to either side.” (emphasis omitted) (footnotes omitted)).

       Marquette and Cooper assert just the opposite – namely, that

the BALTIC WIND did in fact strike (and damage) Cooper’s mooring

buoys at about River Mile Marker 71 on April 21.            Critically for

                                      5
      Case 2:18-cv-13449-MLCF-MBN Document 149 Filed 12/17/20 Page 6 of 7



present purposes, they marshal a robust pile of evidence in support

of that notion, including, inter alia, the confirmatory deposition

testimony of no less than four eyewitnesses (Michael Ellis, Calvin

Pizani, John Richards, and Alvin Gumpert) and a cellphone video

containing both video evidence of an apparent collision and the

colorful     present   sense   impressions         and   excited   utterances   of

another eyewitness who has not been located for testimony.                      See

Cooper Opp., Ex. 12 (video).

       All told, the contradictory evidence put forth by Marquette

and     Cooper   demonstrates      a   live        factual   dispute   of   clear

materiality.      Cf. Tolan v. Cotton, 572 U.S. 650, 656 (2014) (per

curiam) (“[A] ‘judge’s function’ at summary judgment is not ‘to

weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.’” (quoting

Anderson, 477 U.S. at 249)).           As such, try as it may to present

its own version of events as factually superior, Baltic Wind cannot

dismiss the competing evidence raised by its adversaries as mere

“theories or possibilities” that do not warrant full consideration

and exploration at trial. 2

                               *       *       *




2    Because Baltic Wind has failed to establish its legal
entitlement to judgment on liability, it cannot begin to establish
its entitlement to any particular measure of damages.
                                           6
    Case 2:18-cv-13449-MLCF-MBN Document 149 Filed 12/17/20 Page 7 of 7



     Summary judgment is appropriate where the evidence is so one-

sided that a reasonable factfinder could not possibly find in favor

of the nonmoving party.     That is not the case here.

     As a result, trial appears unavoidable in this matter. There,

Baltic Wind can attempt to prove its version of events by a

preponderance of the evidence.          As it stands now, however, the

Court cannot bless Baltic Wind’s effort to end-run a trial of the

parties’ competing claims. 3

     Accordingly, IT IS ORDERED: that the plaintiffs’ motions for

summary judgment are DENIED.



                         New Orleans, Louisiana, December 17, 2020


                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




3    Counsel are reminded to become more mindful of and familiar
with 28 U.S.C. § 1927.
                                    7
